Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 1 of 11 Page ID #2873



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CERTAIN UNDERWRITERS AT
 LLOYDS,

        Plaintiffs,
                                            Case No. 20-cv-0795-SPM
 v.

 CSX TRANSPORTATION, INC.,
 EVANSVILLE WESTERN
 RAILWAY, INC., and PADUCAH &
 LOUISVILLE RAILWAY, INC.,

       Defendants.

                              MEMORANDUM AND ORDER

McGLYNN, District Judge:

       Pending before the Court is a Motion to Dismiss Counts II through V of Second

Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

filed by Defendants, CSX Transportation, Inc. (“CSX”) and Evansville Western

Railway, Inc. (“EVWR”). For the reasons set forth below, the Court denies the motion

to dismiss in its entirety.

                          PROCEDURAL BACKGROUND

       1. Western District of North Carolina

       On February 14, 2019, plaintiff, Certain Underwriters at Lloyds (“Lloyds”)

filed its initial complaint against CSX and EVWR in the United States District Court

for the Western District of North Carolina, to wit: 3:19-cv-00079 (Doc. 1). The

complaint was an action to recover for the loss of four locomotives that were destroyed

during a derailment in or near Lilesville, Anson County, North Carolina on



                                    Page 1 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 2 of 11 Page ID #2874



September 16, 2018. Id. The locomotives had a combined net value of at least

$6,040,364.00 (Id.).

      On April 11, 2019. CSX answered count I, but also filed a motion to dismiss

counts II – VI (Docs. 27-29). On that same date, EVWR filed a motion to dismiss for

improper venue and personal jurisdiction along with supporting memorandum of law

(Docs. 30-31).

      On January 6, 2020, Magistrate Judge David Keesler filed a Memorandum and

Recommendation regarding the outstanding motions (Doc. 48). At the time, the Court

found that EVWR was the undisputed “originating carrier”, and as such,

recommended transfer to the Southern District of Illinois under 49 U.S.C. §

11706(d)(2)(A)(i). Although venue as to CSX was proper in the Western District of

North Carolina, CSX moved to transfer this matter to the Southern District of Illinois

pursuant to § 1404(a), and the Court found the argument persuasive, and consistent

with the Carmack Amendment and the interests of justice (Id.).

      On February 20, 2020, Lloyds filed an objection to the Memorandum and

Recommendations on February 21, 2020 (Doc. 49); Notwithstanding the foregoing, on

August 18, 2020, United States District Judge Robert J. Conrad, Jr., of the Western

District of North Carolina, overruled the objections and adopted the Memorandum

and Recommendation by entering an Order that ultimately transferred this case to

the United States District Court for the Southern District of Illinois. (Doc. 58).

      2. Southern District of Illinois

      On August 19, 2020, this matter was transferred in from the District of North




                                     Page 2 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 3 of 11 Page ID #2875



Carolina Western. (Doc. 59). This case was originally assigned to the Honorable

Judge John Gilbert, who assigned Track C and scheduled the final pretrial conference

for February 2, 2022 and jury trial on February 14, 2022. (Doc. 75). After

reassignment to this Court, a telephonic scheduling conference was held on October

27, 2020. (Doc. 79). At that time, a scheduling order was entered, and Lloyds was

granted leave to file Amended Complaint. (Docs. 82, 83).

        On November 11, 2020, Lloyds filed an amended complaint with this Court,

going from six counts to five and adding Paducah & Louisville Railway, Inc. as a party

defendant. (Doc. 84). On November 24, 2020, CSX and EVWR answered count I of the

amended complaint. (Docs. 91, 92). On that same date, CSX and EVWR also filed a

joint motion to dismiss counts II through V of amended complaint, along with

supporting memorandum of law, which Lloyds opposed. (Docs. 93-94, 114). On

January 6, 2021, oral argument was held via Zoom with respect to this motion. (Doc.

119).

        On December 22, 2020, PAL was served with the amended complaint, which

had an answer date of January 12, 2021. (Doc. 118). On January 12, 2021, PAL filed

a motion to dismiss amended complaint for lack of jurisdiction, along with

memorandum of law in support of motion. (Docs. 122-123).

        On January 25, 2021, this Court granted the motion to dismiss filed by CSX

and EVWR 1; however, at that time, Lloyds was also granted thirty days to file a


1In the Order dismissing the amended complaint, the Court noted that paragraph 61, which stated
“Defendants are rail carriers within the meaning of the Carmack Amendment (and also as defined in
49 U.S.C. § 10205(5))” was reasserted and realleged in all five counts, including those claiming common
carrier liability, negligence, gross negligence, willful or wanton conduct; and, Conversion. The Court’s
ruling on this motion heavily relied upon the procedural deficiencies in that the realleged and


                                            Page 3 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 4 of 11 Page ID #2876



second amended complaint (Doc. 125). Although PAL had a motion to dismiss

amended complaint pending, it was deemed moot with the dismissal and granting

leave to file second amended complaint.

       On February 16, 2021, Lloyds filed its second amended complaint, with counts

I – V asserted against CSX, EVWR, and PAL, and count VI only asserted against PAL

(Doc. 131). The counts were broken down as follows: (I) Liability pursuant to the

Carmack Amendment (49 U.S.C. § 11706 (a)); (II) Common carrier liability for

violations of the federal bill of lading act (non-delivery under 49 U.S.C. § 80110); (III)

Common carrier liability for violations of the federal bill of lading act (misdelivery

under 49 U.S.C. § 80111); (IV) Negligence, gross negligence, willful or wanton

conduct; (V) Conversion; and (6) Contract to deliver goods (Id.).

       On March 3, 2021, PAL filed a motion to dismiss for lack of jurisdiction and for

failure to state a claim, along with supporting memorandum of law (Docs. 139-140).

On that same date, CSX and EVWR answered count I of the second amended

complaint (Docs. 141-142). CSW and EVWR simultaneously filed a motion to dismiss

counts II through V pursuant to Rule 12(b)(6) along with supporting memorandum of

law counts II through V (Docs. 136-137). On April 5, 2021, Lloyds filed its response

in opposition to the motions to dismiss filed by CSX and EVWR (Doc. 160). On May

20, 2021, oral argument was held on all pending motions.




reasserted paragraph 61 was contradictory to the later counts.


                                          Page 4 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 5 of 11 Page ID #2877



                               FACTUAL BACKGROUND

       Prior to September 2018, Lloyds had an insurance relationship with National

Railway Equipment Co. (“NRE”) and are subrogees of NRE. (Doc. 131). This is an

action to recover for the loss of four Locomotives, identified as NREX 122-125, with a

combined value of at least $6,040.364.00. (Id.). The locomotives were to be delivered

to a North Carolina entity at the Port of Wilmington; however, Hurricane Florence

struck the area and the locomotives never made it to their final destination (Id.).

       NRE, an Illinois corporation with its principal place of business in Mt. Vernon,

Illinois was the shipper, while EVWR was “originating carrier” and CSX was the

“delivering carrier” as the terms are defined in the Carmack Amendment (Id.). The

terms of the shipment were memorialized in shipping instructions and EDI

communications 2 (Id.).

       On September 7, 2018, the shipment commenced in the Southern District of

Illinois, but was not due to arrive in Wilmington, North Carolina for several weeks

(Id.). CSX conducted a pre-shipment inspection of the locomotives and issued

clearance for the shipment. (Id.). On September 16, 2018, the four locomotives

derailed in or near Lilesville, Anson County, North Carolina (Id.). Prior to the

derailment, the surrounding areas were under a flood watch and the Port of

Wilmington was closed due to the weather (Id.).




2
 These documents are attached to the Second Amended Complaint as Exhibit 6, and constitute the
Bills of Lading data.


                                        Page 5 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 6 of 11 Page ID #2878



                                          LAW

         Rule 12(b)(6)

         The Court of Appeals for the Seventh Circuit has held that courts must

approach Rule 12(b)(6) motions by construing the complaint in the light most

favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere

& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that suggest

a right of relief that is beyond speculative level.” In re marchFIRST Inc., 589 F.3d

901 (7th Cir. 2009).

         There are two hurdles or tenets that must be overcome in order to state a cause

of action under Rule 12(b)(6). E.E.O.C. v. Concentra Health Servs, Inc., 496 F.3d 773

(7th Cir. 2007). First, the complaint must describe the claim in enough detail to give

fair notice of the claim and the grounds for it; a formulaic recitation of the elements

of a cause of action will not do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Second, the complaint must state a claim “plausible on its face’. Id. at 544, 579. A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Ashcroft v. Iqbal, 556 U.S. 662 (2009). “Plausibility is not a synonym for

probability in this context but asks for more than a sheer possibility that a defendant

has acted unlawfully.” West Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670 (7th Cir.

2016).


                                      Page 6 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 7 of 11 Page ID #2879



                                       ANALYSIS

       At issue are counts II through V of Lloyd’s Second Amended Complaint (Doc.

131). The Federal Rules reject the approach that pleading is a game of skill in which

one misstep may be decisive to the outcome and accept the principle that the purpose

of pleading is to facilitate a proper decision on the merits. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, citing Conley v. Gibson, 355 U.S. 41 (1957). To the

contrary, all the Rules require is ‘a short and plain statement of the claim' that will

give the defendant fair notice of what the plaintiff's claim is and the grounds upon

which it rests. Conley, 355 U.S. 41, 47; Fed.R.Civ.P. 8(a)(2).

       Generally, district courts may not consider material outside of the pleadings

when assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules

of Civile Procedure. McCready v. eBay, 453 F.3d 882, 891 (7th Cir. 2006). There is a

narrow exception to this rule; however, that permits documents attached to the

motion to dismiss to be considered part of the pleadings if they are referenced in the

plaintiff’s complaint and are central to the plaintiff’s claim. Levenstein v. Salafsky,

164 F.3d 345, 347 (7th Cir. 1998).

    Federal pleading requires notice, not fact pleading. According to Rule 8 of the

Federal Rules of Civil Procedure, a claim for relief must contain (1) a short and plain

statement of the grounds for the court’s jurisdiction, unless the court already has

jurisdiction and the claim needs no new jurisdictional support; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought, which may include relief in the alternative or different types of

relief. FED. R. CIV. P. 8.


                                     Page 7 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 8 of 11 Page ID #2880



      I.     Counts II – III

      Counts II and III are predicated upon alternate theories of liability for common

carriers under the Federal Bill of Lading Act, to wit: 49 U.S.C. § 80110 (non-delivery)

and 49 U.S.C. § 80111 (misdelivery). A bill of lading records that a carrier has

received goods from the party that wishes to ship them, states the terms of carriage,

and serves as evidence of the contract for carriage. Kirby v. 543 U.S. 18-19 (20);

Kawasaki Kisen Kaisha, Ltd. v. Regal-Beloit Corp., 561 U.S. 89, 94 (2010).

Admittedly, this shipment did not deal with maritime law so should be controlled by

Carmack and not COGSA. However, even under Carmack, rail carriers are required

to issue a bill of lading. Kawasaki Kisen Kaisha, Ltd., 561 U.S. at 100.

      At this stage, plaintiff has pled a cause of action that is plausible. Lloyds has

set forth the grounds for jurisdiction, a statement showing that they are entitled to

relief, and an alternative demand for relief.

      II.    Count IV

      In Count IV of the second amended complaint, Lloyds asserts liability for

negligence, gross negligence or willful and wanton conduct (Doc. 131).

      a. Negligence

      The essential elements of a cause of action based on common law negligence

are: (1) the existence of a duty owed by the defendant to the plaintiff; (2) a breach of

that duty; and, (3) an injury proximately caused by the breach. Ward v. K Mart, Corp.,

554 N.E.2d 223 (Ill. 1990); Kirk v. Michael Reese Hospital & Medical Center, 513

N.E.2d 387 (Ill. 1987). Where there is no duty, there can be no liability. Swearingen

v. Momentive Specialty Chemicals, Inc., 662 F.3d 969 (7th Cir. 2011); Iseberg v. Gross,


                                     Page 8 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 9 of 11 Page ID #2881



879 N.E.2d 278 (Ill. 2007).

      b. Gross Negligence

      Gross negligence “differs from ordinary negligence only in degree, and not in

kind.” W. PAGE KEETON ET AL., PROSSER AND KEETON ON THE LAW OF

TORTS § 34, at 212 (5th ed. 1984).

      c. Willful and Wanton Conduct

      There is no separate, independent tort of willful and wanton conduct; rather

willful and wanton conduct is regarded as an aggravated form of negligence. Krywin

v. Chicago Transit Authority, 938 N.E.2d 440 (Ill. 2010). In order to recover damages

based on willful and wanton conduct, a plaintiff must first plead and prove the basic

elements of a negligence claim. Id. 938 N.E.2d 440.

      Again, Lloyds has satisfied federal pleading guidelines and has plausibly

stated a claim for relief. He has alleged the requisite duty, breach, causation and

damages. At this stage, the Court cannot determine whether any and all potential

claims and/or liability are preempted by Carmack.

      III.   Count V

      Lloyd’s last claim for relief against CSX and EVWR is conversion, which is

often equated to civil theft, although there are differences. 18 Am. Jur. 2d Conversion

§1. Indeed, the tort of conversion is defined as an intentional exercise of dominion

and control over personal property or a chattel that so seriously interferes with the

right of another to control that property that the tortfeasor may justly be required to

pay the other the full value of the property. Id. Moreover, to establish a claim for

conversion, the following elements must be met: (1) the plaintiff had legal title to the


                                     Page 9 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 10 of 11 Page ID #2882



 converted property; (2) the plaintiff either had possession of the property or the right

 to possess it at the time of the conversion; (3) the defendant exercised dominion over

 the property in a manner which denied the plaintiff his or her rights to use and enjoy

 the property; (4) in those cases where the defendant lawfully, or at least without fault,

 obtained possession of the property, the plaintiff made some demand for the

 property's return which the defendant refused; and (5) the plaintiff has suffered

 damage by the loss of the property. 18 Am. Jur. 2d Conversion §2.

       Lloyds is at the pleading stage, not the proving stage. In comparing the

 necessary elements with Lloyd’s second amended complaint, this Court finds that a

 plausible claim has been plead and that CSX and EVWR have sufficient knowledge

 to respond to same.

       In light of the foregoing, at this time and without the benefit of a fully

 developed evidentiary record, the Court is not prepared to determine whether Lloyd’s

 will prevail. For now, Lloyds has sufficiently pled multiple causes of action against

 CSX and EVWR and has plausibly alleged that they are entitled to relief. Because

 the purpose of a Rule 12(b)(6) motion to dismiss is to test the sufficiency of the

 complaint, not to resolve the case on the merits, any disputed issues may be better

 suited for disposition on a motion for summary judgment, after the case has been

 more fully developed.

                                      CONCLUSION

     For the reasons set forth above, the Court DENIES the Motion to Dismiss Counts

 II through V of Amended Complaint, and CSX and EVWR are directed to file an

 answer to these counts by September 1, 2021.


                                      Page 10 of 11
Case 3:20-cv-00795-SPM Document 190 Filed 08/02/21 Page 11 of 11 Page ID #2883




 IT IS SO ORDERED.

 DATED:    August 2, 2021



                                         /s/ Stephen P. McGlynn_
                                         STEPHEN P. McGLYNN
                                         U.S. District Judge




                                Page 11 of 11
